DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et a. (US 2020/0204003 A1, hereinafter LEE) in view of SUDAK (US 2014/0059264 A1, hereinafter SUDAK) and in further view of ZHANG (CN 202309108, hereinafter ZHANG).

    PNG
    media_image1.png
    479
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    906
    media_image2.png
    Greyscale

As per claims 1, 12 and 17, LEE discloses a wireless charging module for an information handling system, comprising: 
a first surface comprising a charging coil (See Fig.5, discloses a wireless charger 100, Figs.2-3, discloses a charging coil 116); 
a ferrite sheet positioned below the first surface (See Fig.3 and Par.67, disclose a shield layer below the charging coil 116. The examiner asserts that ferrite is a common material for shielding layers); 
charging circuitry configured supply inductive power to charge an auxiliary device when the auxiliary device is placed on top of the first surface (See Fig.2, discloses the charger 200 comprises a charging circuit including a controller 107, a first power converter 105, a switching circuit 190, a second power converter 115 and a second MCU 170 and transmitter 110. Pars.43-48, disclose the power transmitter receiving the power from the information handling system battery 330 and providing it wireless to electronic device 200. The charger 100 charges device 200 when it is placed on the charger surface); and 
a connector through which input power is received from the information handling system when the wireless charging module is installed on the information handling system (See Fig.5 and Par.70, disclose that the charger 100 receives power from the notebook 300 in a wired manner using a connector). However, LEE does not disclose one or more mating elements to be coupled to respective mating elements of the information handling system when the wireless charging clip is installed on the information handling system or that the wireless charging module comprises a clip.
SUDAK discloses an information handling system (IHS) comprising a connector which connects the (IHS) to an external charger, the connector comprising one or more mating elements to be coupled to respective mating elements of the information handling system when the charger is installed on the information handling system (See Fig.2, Items#230 and 244, Par.124 disclose a power connector on the IHS 204 and a connector 230 for the charger 239, the connectors comprising magnets to connect the charger connector to the IHS connector. Also see Fig.1, Items131 and 141, disclose a pair of corresponding magnets and power connectors 134, 144).
LEE and SUDAK are analogous art since they both deal with portable electronic chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE with that of SUDAK by replacing the mechanical USB connector with a magnetic connector for the benefit of prolonging the life of the connectors by eliminating mechanical connectors which are more prone to damage. However LEE and SUDAK does not disclose the wireless charger comprising a clip.
ZHANG discloses a charger comprising a clip which can attach to a surface of an electronic device and receive power either wirelessly or via a USB connector (See Fig.1, discloses a clamp comprising a top surface 1, a bottom surface comprising a magnet 14 and a charge receiving coil, a socket 10 and a charging terminal 11).
LEE, SUDAK and ZHANG are analogous art since they all deal with battery charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE and SUDAK with that of ZHANG by adopting the clip structure for the benefit of providing an aftermarket low profile wireless charger that can be used to charge portable electronic device using output power of the IHS (the combination would yield a charger which receives power through the connector 11 disclosed by ZHANG and provide output to the electronic device via a coil placed on the top surface 1 of the clip shown in Fig.1 of ZHANG).

As per claims 2 and 13, LEE, SUDAK and ZHANG discloses the wireless charging clip and system of claims 1 and 12, wherein:
the wireless charging clip further comprises:
a second surface (See ZHANG, Fig.1, discloses a bottom surface of the clip comprising a coil 8 and magnet 14); and
a third surface comprising at least a portion of the connector through which input power is received from the information handling system (See ZHANG, Fig.1 and 3, disclose a connector 11 placed on a perpendicular axis to the first [top] and second [bottom] surface); and
when the wireless charging clip is installed on the information handling system:
the first surface is positioned on a first side of a housing portion of the information handing system and is in contact with the first side of the housing portion of the information handling system (See ZHANG, Fig.1, Item#11, discloses a connector, LEE as modified by SUDAK and ZHANG would provide a clamp with a receiving connector 11 to connect to the IHS and an output coil on top to charge an electronic device [See LEE, Fig.2, and Par.70 discloses the charger 100, receives power from the IHS via a connector between the battery 330 and the power convertor 105, and a transmitting coil 116 to charge an electronic device 200]);
the second surface is positioned parallel to the first surface on a second side of the housing portion of the information handling system opposite the first side of the housing portion of the information handling system and is in contact with the second side of the housing portion of the information handling system (See ZHANG, Fig.1, discloses the bottom side of the clamp is in contact with the bottom side of an electronic device); and
the third surface is positioned perpendicular to and between the first surface and the second surface, wherein a first edge of the third surface is coupled to a first edge of the first surface and a second edge of the third surface parallel to the first edge of the third surface is coupled to a first edge of the second surface parallel to the first edge of the first surface (See ZHANG, Fig.1 and 3, disclose a connector 11 placed on a perpendicular axis to the first [top] and second [bottom] surface).

As per claim 3, LEE, SUDAK and ZHANG discloses the wireless charging clip of claim 2 as discussed above, wherein:
at least one of the first edge of the third surface or the second edge of the third surface is coupled to an edge of the first or second surface using a respective hinge; and
when the wireless charging clip is not installed on the information handling system, the third surface is rotated about the one or more hinges such that the height of the wireless charging clip is reduced (See ZHANG, Fig.1, Items#3,4, disclose a locating pin and a spring, when the clamp is not pressed the clamp to receive the electronic device, the spring is released and the clamp is closed thereby reducing its height).

As per claims 4 and 14, LEE, SUDAK and ZHANG disclose the wireless charging clip and system of claims 1 and 12 as discussed above, wherein:
the wireless charging clip further comprises:
a second surface (See ZHANG, Fig.1, discloses a bottom surface comprising a coil 8 and magnet 14); and
a third surface comprising at least a portion of the connector through which input power is received from the information handling system (See ZHANG, Fig.1 and 3, disclose a connector 11 placed on a perpendicular axis to the first [top] and second [bottom] surface. LEE as modified by SUDAK and ZHAND would provide a clamp with a charge receiving connector 11 and a wireless coil on the top surface); and
when the wireless charging clip is installed on the information handling system and is being used to charge the auxiliary device:
the first surface extends outward from a position at a bottom edge of a housing portion of the information handing system and away from the information handling system (See ZHANG, Fig.3, discloses the top surface extending above the top surface of the electronic device, same applies when the ZHANG charger structure is applied to the invention of LEE and SUDAK);
the second surface extends inward from the bottom edge of the housing portion of the information handling system and is in contact with a bottom side of the housing portion underneath the information handling system (See ZHANG, Fig.3, discloses the bottom surface of the charger 1 extends below the surface of the clamped electronic device); and
the third surface is positioned perpendicular to the first surface and to the second surface, wherein a first edge of the third surface is coupled to a first edge of the first surface and a second edge of the third surface parallel to the first edge of the third surface is coupled to a first edge of the second surface parallel to the first edge of the first surface (See ZHANG, Fig.1 and 3, disclose a connector 11 placed on a perpendicular axis to the first [top] and second [bottom] surface).
As per claims 6 and 15, LEE, SUDAK and ZHANG disclose the wireless charging clip and system of claims 1 and 12 as discussed above, wherein the one or more mating elements include one or more magnets that, when magnetically coupled to respective magnets on the information handling system, cause the wireless charging clip to be installed on the information handling system in a predetermined position with respect to the information handling system (See SUDAK, Fig.2, Items#230 and 244, Par.124 disclose a power connector on the IHS 204 and a connector 230 for the charger 239, the connectors comprising magnets to connect the charger connector to the IHS connector. Also see Fig.1, Items131 and 141, disclose a pair of corresponding magnets and power connectors 134, 144).

As per claim 7, LEE, SUDAK and ZHANG disclose the wireless charging clip of claim 1 as discussed above, wherein the one or more mating elements include one or more magnets that, when magnetically coupled to respective magnets on the information handling system, hold the wireless charging clip in place when installed on the information handling system (See SUDAK, Fig.2, Items#230 and 244, Par.124 disclose a power connector on the IHS 204 and a connector 230 for the charger 239, the connectors comprising magnets to connect the charger connector to the IHS connector. Also see Fig.1, Items131 and 141, disclose a pair of corresponding magnets and power connectors 134, 144. The magnets hold the charger connector to the IHS connector such that the power connector are connected).

As per claim 11, LEE, SUDAK and ZHANG disclose the wireless charging clip of claim 1 as discussed above, wherein the auxiliary device comprises a personal mobile device (See LEE, Fig.5, Item#200, discloses the electronic device is a portable electronic device).
As per claims 8-10 and 16, LEE, SUDAK and ZHANG discloses the wireless charging clip and system of claims 1 and 12 as discussed above, however it does not disclose using alignments tabs, wherein the coil is screen-printed or that the coil comprises multiple graphene layers. However the examiner explains that substituting magnets for tabs and recesses and using screen printed graphene coils is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE, SUDAK and ZHANG by replacing the magnet with alignments tabs and using screen printed graphene coils for the benefit of reducing magnetic interference that may be caused by the magnets and providing a coil with high electric transfer properties that is also strong enough to withstand mechanical stress.

As per claim 18, LEE, SUDAK and ZHANG discloses the method of claim 17 as discussed above, wherein the installing further comprises:
aligning one or more mating elements of the detachable wireless charging clip to respective mating elements of the information handling system; and
coupling the one or more mating elements of the detachable wireless charging clip to the respective mating elements of the information handling system (See SUDAK, Fig.2, Items#230 and 244, Par.124 disclose a power connector on the IHS 204 and a connector 230 for the charger 239, the connectors comprising magnets to connect the charger connector to the IHS connector. Also see Fig.1, Items131 and 141, disclose a pair of corresponding magnets and power connectors 134, 144. LEE as modified by SUDAK and ZHANG would produce a clamp comprising magnetic connector disclosed by SUDAK and a wireless transmitting coil on the top surface of the charger as disclosed by LEE).
As per claim 19, LEE, SUDAK and ZHANG discloses the method of claim 17 as discussed above, wherein:
the installing comprises positioning the first surface of the detachable wireless charging clip in a stowed position with respect to the information handling system (See ZHANG, Fig.1, Items#3,4, disclose a locating pin and a spring, when the clamp is not pressed the clamp to receive the electronic device, the spring is released and the clamp is closed thereby reducing its height. This is considered the stowed position); and
the method further comprises, prior to placing the auxiliary device on top of the first surface, re-positioning the first surface of the detachable wireless charging clip in a charging position with respect to the information handling system (See ZHANG discloses when the user presses the finger actuation part of the clamp, the first surface 1 moves away from the second surface to accept the IHS).

As per claim 20, LEE, SUDAK and ZHANG disclose the method of claim 17 as discussed above, further comprising, subsequent to placing the auxiliary device on top of the first surface:
determining that the auxiliary device has been charged (See LEE, Fig.5, discloses placing the electronic device 200 on the charger 100. The steps of determining that the device is charged is simply done by the user checking the battery status on the electronic device); and
detaching the detachable wireless charging clip from the information handling system (this step is a common step taken by a user comprising disconnecting the charger from the source when the device charging is completed for the benefit of power saving).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859             

/EDWARD TSO/            Primary Examiner, Art Unit 2859